Citation Nr: 0945675	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  04-09 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 
1971.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).

In a December 2007 decision, the Board denied the claim on 
appeal.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a March 2009 Joint Motion for Remand (Joint Motion), the 
Court remanded this appeal in April 2009 for development in 
compliance with the Joint Motion.  The appeal is remanded to 
the RO via the Appeals Management Center, in Washington, DC.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2009).  Here, based on the Joint Motion, the Court 
remanded the Board's decision with respect to the claim of 
entitlement to service connection for right ear hearing loss, 
finding that the July 2007 VA audiological examination 
report, on which the Board based the December 2007 decision, 
was inadequate.  Accordingly, in order to prevent prejudice 
to the Veteran, the part of the December 2007 decision of the 
Board which denied entitlement to service connection for 
right ear hearing loss must be vacated, and a new decision 
will be entered as if the December 2007 decision by the Board 
had not adjudicated that issue.


ORDER

The part of the December 3, 2007 decision of the Board which 
denied entitlement to service connection for right ear 
hearing loss is vacated.


REMAND

As noted in the Introduction above, the Court's April 2009 
order remanded the claim of entitlement to service connection 
for right ear hearing loss for readjudication consistent with 
the March 2009 Joint Motion.  The Joint Motion stated that 
readjudication of the claim was required because the July 
2007 VA audiological evaluation report was inadequate.  
Specifically, the Joint Motion stated that the opinion 
provided in that report did not adequately explain why it 
found that a 25 decibel in-service shift in the puretone 
threshold of the left ear at 4000 Hertz was "significant" 
while a 20 decibel in-service shift in the in the puretone 
threshold of the right ear at 4000 Hertz was not 
"significant."  As such, the claim must be remanded for a 
new medical examination, as the July 2007 VA audiological 
examination was inadequate.  38 C.F.R. § 3.159(c)(4) (2009); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA 
provides the Veteran with an examination in a service 
connection claim, the examination must be adequate).

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded a VA 
examination to ascertain the etiology 
of any right ear hearing loss found.  
The claims file must be provided to and 
reviewed by the examiner.  All tests or 
studies necessary to make this 
determination must be ordered.  The 
examiner must obtain a detailed history 
of in-service and post-service noise 
exposure.  All testing, to include an 
audiogram, must be performed.  
Thereafter, based upon review of the 
service and post-service medical 
records, the examiner must provide an 
opinion as to whether any right ear 
hearing loss found is related to the 
Veteran's period of military service.  
If the examiner finds that any right 
ear hearing loss is not related to 
military service, the examiner must 
specifically explain the basis for that 
opinion.  Such an explanation must 
include a discussion of the conclusion 
of the July 2007 VA audiological 
examination report that a 25 decibel 
in-service shift in the puretone 
threshold of the left ear at 4000 Hertz 
was "significant" while a 20 decibel 
in-service shift in the in the puretone 
threshold of the right ear at 4000 
Hertz was not "significant."  The 
examiner is reminded that VA law and 
regulation does not preclude service 
connection for post-service hearing 
loss where hearing was within normal 
limits at the time of separation from 
service.  Any opinion provided must 
include an explanation of the basis for 
the opinion.  If any of the above 
requested opinions cannot be made 
without resort to speculation, the 
examiner must state this and 
specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

2.	The RO must notify the Veteran that it is 
his responsibility to report for any 
scheduled VA examination, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of all 
documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


